Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
35 USC § 112: The rejection under 35 USC § 112 have been remedied by amendment to the claims. The rejections are withdrawn.
35 USC § 101: While the claims recite an abstract idea (providing targeted content to a user), they also recite a non-routine combination of “additional elements.” These elements include a communication transceiver and a communication device wherein the transceiver is associated with a pedestrian and the communication device is associated with a targeted object/vehicle. As indicated in the § 102/103 section below, this combination/arrangement of devices is not routine, conventional, or generic. Thus, the claims implement the abstract idea into a practical application. The claims recite eligible subject matter.
35 USC § 102/103: As indicated in the non-final rejection (03/23/2022) Goldman-Shenhar (US 9881503 ) is the closest prior art found by Examiner. Goldman-Shenhar discloses a vehicle-pedestrian communication system. A pedestrian device is able to communicate the pedestrian location to vehicle device. A distance is calculated and a determination is made if an alert is needed. The alert may be solely on the vehicle such as a honk or change in light settings. The alert may also be passed to the pedestrian device such that the pedestrian is made aware of the vehicle. However, Goldman-Shenhar does not disclose directions to guide the pedestrian to look in the direction of the vehicle/target object as claimed. Nor does Goldman-Shenhar determine the sight status of the pedestrian as claimed. Ewert (US 20180165965) discloses a communication device in/on a vehicle which receives signals/position information from a pedestrian device. The vehicle communication device is able to determine the distance between the vehicle and pedestrian devices and output information to the vehicle itself and/or a driver of the vehicle to prevent a collision. Ewert does not discloses passing information to the pedestrian device in order to guide them to look towards the vehicle, nor is sight status of the pedestrian gathered or taken into consideration as claimed. Duncan (US 9286794) discloses a pedestrian device which is able to utilize the location of the pedestrian, the gaze of the pedestrian, and additional information such as the attention/distraction of the pedestrian to determine if a warning is needed. The pedestrian device is also able to determine if a vehicle or crosswalk is near the pedestrian which may trigger an alert to the pedestrian. Duncan discloses that information gathered by the pedestrian device may be transmitted to a remote device but does not disclose anything further about this. Duncan does not disclose a device near a target object which is able to receive pedestrian location information and transmit guidance to the pedestrian as claimed. Overall, the majority of the prior art references are vehicle-only systems (that are able to detect pedestrians) or pedestrian-only systems (that are able to detect vehicles). There are few disclosures that send information back and forth between pedestrian and target object devices and none that perform as claimed in the present invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196. The examiner can normally be reached Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEREDITH A LONG/Primary Examiner, Art Unit 3688